826 F.2d 1010
MIAMI CENTER LIMITED PARTNERSHIP, Miami Center Corporation,Theodore B. Gould, Chopin Associates, and HolywellCorporation, Plaintiffs-Appellants,v.BANK OF NEW YORK, Defendant-Appellee.MIAMI CENTER CORPORATION and Chopin Associates, Plaintiffs-Appellants,v.The BANK OF NEW YORK, et al., Defendants-Appellees.
Nos. 86-5286, 86-5386.
United States Court of Appeals,Eleventh Circuit.
Sept. 8, 1987.

Williams & Connolly, Philip J. Ward, Raymond W. Bergan, Washington, D.C., Fred H. Kent, Jr., Kent, Watts & Durden, Jacksonville, Fla., for plaintiffs-appellants.
S. Harvey Ziegler, Kirkpatrick & Lockhart, Vance E. Salter, Coll Davidson Carter Smith Salter, & Barkett, P.A., Miami, Fla., Thomas F. Noone, Emmet, Marvin & Martin, New York City, for defendant-appellee.
Irving M. Wolff, Holland & Knight, Miami, Fla., for Smith.
Vance E. Salter, Coll Davidson Carter Smith Salter & Barkett, P.A., Miami, Fla., for Bank of New York.
Appeal from the United States District Court for the Middle District of Alabama.
Before GODBOLD and ANDERSON, Circuit Judges, and SWYGERT*, Senior Circuit Judge.
ON PETITION FOR REHEARING
(Opinion June 29, 1987, 11 Cir., 820 F.2d 376).
PER CURIAM:


1
Petitioners are correct that neither the bankruptcy court nor the district court made an express or implied finding that the project was sold to a good faith purchaser, and in this respect the opinion of the court is corrected.  This does not affect our conclusion because debtors do not challenge the sale of the project or seek reconveyance of the project.


2
In all other respects the petition for rehearing is DENIED.



*
 Honorable Luther M. Swygert, Senior U.S. Circuit Judge for the Seventh Circuit, sitting by designation